DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 18 November 2021, have been considered.

Drawings
The drawings received on 18 November 2021are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Kunnavakkam et al. (US 9,016,836).
With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18), which is a silicon substrate (Column 3, lines 1-7), fabricated by a semiconductor process on a wafer (Fig. 1, element 50) of at least 12 inches (Column 4, line 5); and 
at least one inkjet chip (Fig. 1, element n, n+1, or n+2…) directly formed on the chip substrate which is diced (Column 4, lines 19-23) into the at least one inkjet chip for inkjet printing (Column 3, lines 7-13) by the semiconductor process; 
wherein each of the inkjet chip comprises: 
a plurality of ink-drop generators (Fig. 1, array of element 15) produced by a semiconductor process and formed on the chip substrate (Column 3, lines 28-38), wherein each of the ink-drop generators comprises a resistance heating layer (Column 3, lines 29-30), an ink-supply chamber (Fig. 1, element 7) and a nozzle (Column 3, lines 33-35).
However, Fang fails to disclose the details of well-known ink-drop generators that are used in the inkjet printing art (Column 1, lines 18-26 and Column 3, lines 28-38).
Kunnavakkam discloses a plurality of ink-drop generators (Fig. 1, element 10; Column 3, lines 8-15), wherein each of the ink-drop generators comprises a thermal-barrier layer (Fig. 3, elements 40, 42), a resistance heating layer (Fig. 3, element 26), a conductive layer (Fig. 3, element 46), a barrier layer (Fig. 3, element 32), a protective layer (Fig. 3, elements 48, 50), an ink-supply chamber (Fig. 2, element 30) and a nozzle (Fig. 2, element 14); wherein the thermal-barrier layer is a heat insulation material (Column 4, lines 51-65) formed on the chip substrate, the resistance heating layer is a resistance material (Column 4, line 66 – Column 5, line 4) formed on the thermal-barrier layer, the conductive layer is a conductive material (Column 5, lines 4-26), a part of the conductive layer is formed on the resistance heating layer (Fig. 2 and Fig. 3), a part of the protective layer is formed on the resistance heating layer (Fig. 2 and Fig. 3) and the rest part of the protective layer is formed on the conductive layer (Fig. 2 and Fig. 3), and the barrier layer is a polymer material (Column 5, lines 54-67) formed on the protective layer (Fig. 2 and Fig. 3), wherein the ink-supply chamber and the nozzle are integrally formed in the barrier layer (Column 5, lines 54-67), and the ink-supply chamber has a bottom in communication with the protective layer and a top in communication with the nozzle (Fig. 2 and Fig. 3).
At the time of the invention, it would have been obvious to use the ink-drop generator constructions of Kunnavakkam in the ejection chips of Fang.  The motivation for doing so would have been “This thermal resistor is formed as a thin film resistive material disposed on a semiconductor substrate and a dielectric layer as part of a semiconductor chip. Several thin film layers are formed on the semiconductor chip, including the dielectric layer above the substrate, the resistive layer forming the thermal resistor above the dielectric layer, and an electrode layer that defines the electrodes coupled to the resistive layer to which the pulse is applied to heat the thermal resistor and vaporize the ink. At least one dielectric layer, and a protection layer are typically above the electrode layer. The protection layer protects the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle.” (Column 1, lines 22-35).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam as applied above.  Furthermore, the examiner notes to applicant that Kunnavakkam discloses layer 52 in Figure 3 is optional (Column 5, lines 43-44).
With respect to claim 2, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the heat insulation material (Kunnavakkam at Fig. 3, elements 40, 42) is one selected from the group consisting of field oxide (FOX), silicon dioxide (SiO2), silicon nitride (Si3N4) and phosphosilicate glass (PSG) (Kunnavakkam at Column 4, lines 51-65).
The examiner makes of record that all of the materials listed above and all of the materials listed in subsequent claims are well known in the inkjet printing art and would have been obvious to one of ordinary skill in the art (Kunnavakkam at Column 8, lines 36-43).
With respect to claim 3, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the resistance material (Kunnavakkam at Fig. 3, element 26) is one selected from the group consisting of poly silicon, tantalum aluminide (TaAl), tantalum (Ta), tantalum nitride (TaN), tantalum disilicide (Si2Ta), carbon (C), silicon carbide (SiC), indium tin oxide (ITO), Zinc oxide (ZnO), cadmium sulfide (CdS), hafnium diboride (HfB2), titanium tungsten alloy (TiW) and titanium nitride (TiN) (Kunnavakkam at Column 4, line 66 – Column 5, line 4).
With respect to claim 4, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the conductive material (Kunnavakkam at Fig. 3, element 46) is one selected from the group consisting of aluminum (Al), aluminum copper alloy (AlCu), aluminum silicon alloy (AlSi), gold (Au), palladium (Pd), palladium silver alloy (PdAg), platinum (Pt), aluminum silicon copper (AlSiCu), niobium (Nb), vanadium (V), hafnium (Hf), titanium (Ti), zirconium (Zr) and yttrium (Y) (Kunnavakkam at Column 5, lines 4-26).
With respect to claim 5, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the protective layer (Kunnavakkam at Fig. 3, elements 48, 50) includes a first protective layer (Kunnavakkam at Fig. 3, element 48) served as a lower layer stacked by a second protective layer (Kunnavakkam at Fig. 3, element 50) served as an upper layer.
With respect to claim 6, Fang in view of Kunnavakkam, as applied to claim 5 above disclose the first protective layer (Kunnavakkam at Fig. 3, element 48) is a passivation material and, the passivation material is one selected from the group consisting of silicon nitride (Si3N4), silicon dioxide (SiO2), titanium dioxide (TiO2), hafnium dioxide (HfO2), zirconium dioxide (ZrO2), tantalum pentoxide (Ta205), dirhenium heptoxide (Re207), niobium pentoxide (Nb2O5), diuranium pentoxide (U205), tungsten trioxide (W03), silicon oxynitride (Si405N3) and silicon carbide (SiC) (Kunnavakkam at Column 5, lines 29-37).
With respect to claim 7, Fang in view of Kunnavakkam, as applied to claim 5 above disclose the second protective layer (Kunnavakkam at Fig. 3, element 50 or 52) is a metallic material and the metallic material is one selected from the group consisting of tantalum (Ta), tantalum nitride (TaN), titanium nitride (TiN) and tungsten nitride (TiW) (Kunnavakkam at Column 5, lines 43-44).
With respect to claim 8, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the polymer material (Kunnavakkam at Fig. 3, element 32) is one selected from the group consisting of polyimide and an organic plastic material (Kunnavakkam at Column 5, lines 54-67).
With respect to claim 9, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the inkjet chip comprises at least one ink-supply channel (Kunnavakkam at Fig. 2, element 30) and a plurality of manifolds (Kunnavakkam at Fig. 2, element 34) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (Kunnavakkam at Column 3, lines 45-63)
With respect to claim 10, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of equal to or less than 90 nanometers to form an inkjet control circuit (Kunnavakkam at Fig. 5).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256).
With respect to claim 11, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form the inkjet control circuit (Kunnavakkam at Fig. 5).
With respect to claim 12, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of a metal oxide semiconductor field effect transistor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 13, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of a complementary metal oxide semiconductor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 14, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of an N-type metal oxide semiconductor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 15, Fang in view of Kunnavakkam, as applied to claim 1 above disclose the inkjet chip (Fang at Fig. 1, element n, n+1, or n+2…) has a printing swath equal to or more than at least 0.25 inches (Fang at Column 4, lines 1-10), and the inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Fang at Column 4, lines 1-10).
With respect to claim 16, Fang in view of Kunnavakkam, as applied to claim 15 above disclose the inkjet chip (Fang at Fig. 1, element n, n+1, or n+2…) has the printing swath of ranging from at least 0.25 inches to 1.25 inches (Fang at Column 4, lines 1-10).
With respect to claim 17, Fang in view of Kunnavakkam, as applied to claim 15 above disclose the inkjet chip (Fang at Fig. 1, element n, n+1, or n+2…) has the printing swath of ranging from at least 1.25 inches to 12 inches (Fang at Column 4, lines 1-10).
2. Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Kunnavakkam et al. (US 9,016,836) as applied to claim 15 above, and further in view of Tobita et al. (US 7,090,340).
With respect to claims 18-20, Fang discloses the wafer structure (Fig. 1, element 50; Column 4, lines 4-5, i.e. wafer diameter 4-18 inches) and printing swaths (Column 4, lines 4-10, i.e. length) of the inkjet chip (Fig. 1, element n).
However, Fang fails to disclose large printing swaths of the inkjet chip (Column 3, lines 16-21, i.e. length of 2 chips on an 18 inch wafer).
Tobita discloses an inkjet recording head (Fig. 8, element 100) having an inkjet chip (Fig. 8, one of element 16) where the printing swath (Fig. 8, element Wp; Column 6, line 11) of the inkjet chip is at least 12 inches less (Column 6, line 35-expression (1), i.e. solve for desired Np for 12 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the printing swath of the inkjet chip is 8.3 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 8.3 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), and the printing swath of the inkjet chip is 11.7 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 11.7 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip swath of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1 and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/116,186.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/116,186 claims a similar wafer structure.  The instant claims are similar to and/or broader in scope than the claims in copending Application No. 17/116,186 because the instant claims remove and/or rearrange elements such as the wafer size, the number of inkjet chips on a wafer, the number of ink-drop generators, the conductive layer thickness, the number of ink-supply channels, the inkjet chip printing swath size, and the inkjet chip width.  It would have been obvious to one of ordinary skill in the art since the removal and/or rearrangement of these elements does not alter the device of the invention as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/528,524.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/528,524 claims a similar wafer structure.  The instant claims are similar to and/or broader in scope than the claims in copending Application No. 17/528,524 because the instant claims remove and/or rearrange elements such as the wafer size, the number of inkjet chips on a wafer, the number of ink-drop generators, the conductive layer thickness, the number of ink-supply channels, the inkjet chip printing swath size, the inkjet chip width, and claim the same materials for the drop generator layers.  It would have been obvious to one of ordinary skill in the art since the removal and/or rearrangement of these elements does not alter the device of the invention as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        11/14/2022